DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4-9, and 12 are objected to because of the following informalities:  
In claim 2, line 3 should read in part “[[a]] the detection value”.  Appropriate correction is required.
	In claim 4, line 6 should read in part “on [[a]] the detection value of [[a]] the first exhaust gas sensor”. Appropriate correction is required.
	In claim 5, line 4 should read in part “amount of the metal”. Appropriate correction is required.
	In claim 6, line 3 should read in part “speed of [[an]] the output is different between when [[an]] the”. Appropriate correction is required.
	In claim 12, line 4 should read in part “based on the learned parameter of the statistical model,”. Appropriate correction is required.
	In claim 12, line 7 should read in part “between [[a]] the future catalyst”. Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oxygen storage ratio calculation unit”, “statistical model calculation unit”, “air-fuel ratio correction amount calculation unit”, “oxygen concentration calculation unit”, “carbon monoxide concentration calculation unit”, “statistical model learning unit”, and “deterioration degree determination unit” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 9
The indefiniteness stems from the recitation of “an input parameter”. It is unclear whether the input parameter of claim 9 (i.e.-an input parameter including catalyst temperature) is the first input parameter, the second input parameter, or another input parameter. A review of Applicants specification does not render the claim clear as the Applicant’s specification describes the first and second input parameters with reference to the oxygen sensor. (See Applicant’s specification, Paragraph [0114]-[0115]). Accordingly, it is unclear whether the input parameter of claim 9 (i.e.-an input parameter including catalyst temperature) is the first input parameter, the second input parameter, or another input parameter.
For Examination purposes the claim will be read as an input other than the first or second input parameter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2013/0245919).
In Reference to Claim 1
(See Kumar, Figures 1-5)
Kumar et al. (Kumar) discloses:
	An internal combustion engine control device (12) that controls an internal combustion engine (10) including a catalyst (70) disposed in an exhaust pipe (35), a first exhaust gas sensor (126) disposed on an upstream side of the catalyst (70), and a second exhaust gas sensor (129) disposed on a downstream side of the catalyst (70), the internal combustion engine control device (12) comprising: 
an oxygen storage ratio calculation unit (12) that calculates an oxygen storage ratio of the catalyst (70) based on a catalytic reaction model having at least a detection value of the first exhaust gas sensor as an input (See Kumar, Paragraphs [0026]-[0027]); 
a statistical model calculation unit (12) that predicts a catalyst downstream exhaust gas concentration by using a statistical model having the oxygen storage ratio as an input (See Kumar, Paragraph [0027] w/respect to fractional oxygen storage capacity) and the catalyst (70) downstream exhaust gas concentration as an output (See Kumar, Paragraph [0024]); and 
an air-fuel ratio correction amount calculation unit (12) that calculates an air-fuel ratio correction amount of an air-fuel mixture of the internal combustion engine (10) based on a future catalyst (70) downstream exhaust gas concentration calculated by the statistical model calculation unit (12). (See Kumar, Paragraph [0024] & Paragraph [0027] w/respect to adjusting fuel).

In Reference to Claim 3
(See Kumar, Figures 1-5)
Kumar discloses:
	wherein the catalytic reaction model is defined by a reaction rate between at least oxygen on the upstream side of the catalyst, carbon monoxide on the upstream side of the catalyst, and a metal carried in the catalyst. (See Kumar, Paragraphs [0026]-[0027]).

In Reference to Claim 4
(See Kumar, Figures 1-5)
Kumar discloses:
	wherein the oxygen storage ratio calculation unit (12) includes: an oxygen concentration calculation unit that calculates an oxygen concentration on the upstream side of the catalyst based on a detection value of a first exhaust gas sensor (126) on the upstream side of the catalyst (70); and a carbon monoxide concentration calculation unit (12) that calculates a carbon monoxide concentration on the upstream side of the catalyst (70) based on the detection value of the first exhaust gas sensor (126) on the upstream side of the catalyst. (See Kumar, Paragraph [0026]).

In Reference to Claim 5
(See Kumar, Figures 1-5)
Kumar discloses:
	wherein the oxygen storage ratio calculation unit (12) has, as a parameter, an oxygen storage capacity corresponding to an amount of metal carried in the catalyst (70), and sets the oxygen storage capacity according to a catalyst deterioration degree. (See Kumar, Paragraph [0028]).
	The Examiner notes that the oxygen storage capacity is set as degraded or not degraded according to a threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0245919) in view of Fujime (US 6,415,273).
In Reference to Claim 8
Kumar discloses the claimed invention except:
	wherein a sigmoid function is set to an output element of the statistical model.
	Fujime discloses a model based learning function control of an internal combustion engine. (See Fujime, Abstract). Fujime discloses an output of the model is a sigmoid function. (See Fujime, Column 9, Lines 27-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the model based learning control of Fujime in the device of Kumar, as both references are directed towards model based control of an internal combustion engine. One of ordinary skill in the art would have recognized that the model based control of Fujime would have allowed for rapid learning of the model when the machine deviates allowing timely modification of the model. (See Fujime, Column 1, Lines 46-52).

In Reference to Claim 10
Kumar discloses the claimed invention except:
	further comprising a statistical model learning unit that learns a parameter of the statistical model based on the detection value of the second exhaust gas sensor.
	Fujime discloses a model based learning function control of an internal combustion engine. (See Fujime, Abstract). Fujime discloses learning based on a downstream (second) exhaust gas sensor. (See Fujime, Column 5, Lines 22-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the model based learning control of Fujime in the device of Kumar, as both references are directed towards model based control of an internal combustion engine. One of ordinary skill in the art would have recognized that the model based control of Fujime would have allowed for rapid learning of the model when the machine deviates allowing timely modification of the model. (See Fujime, Column 1, Lines 46-52).

In Reference to Claim 11
The Kumar-Fujime combination discloses:
	wherein a sequential least squares algorithm is applied to the statistical model learning unit. (See Fujime, Column 9, Lines 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the model based learning control of Fujime in the device of Kumar, as both references are directed towards model based control of an internal combustion engine. One of ordinary skill in the art would have recognized that the model based control of Fujime would have allowed for rapid learning of the model when the machine deviates allowing timely modification of the model. (See Fujime, Column 1, Lines 46-52).

In Reference to Claim 12
The Kumar-Fujime combination discloses:
	wherein the air-fuel ratio correction amount calculation unit calculates future catalyst downstream exhaust gas concentration information based on the learned statistical model, and calculates the current air-fuel ratio correction amount or a correction period of the air-fuel ratio based on a variation amount between a future catalyst downstream exhaust gas concentration and a target value of the catalyst downstream exhaust gas concentration. (See Kumar, Paragraph [0024] & Paragraph [0027] w/respect to adjusting fuel & See Fujime, Column 5, Lines 22-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the model based learning control of Fujime in the device of Kumar, as both references are directed towards model based control of an internal combustion engine. One of ordinary skill in the art would have recognized that the model based control of Fujime would have allowed for rapid learning of the model when the machine deviates allowing timely modification of the model. (See Fujime, Column 1, Lines 46-52).

In Reference to Claim 13
The Kumar-Fujime combination discloses:
	wherein the statistical model learning unit determines whether to learn the statistical model based on any one of an operating state of the first exhaust gas sensor and the second exhaust gas sensor, a catalyst temperature state, a catalyst deterioration diagnosis state, and a diagnosis state of the first exhaust gas sensor and the second exhaust gas sensor, and stops learning of the statistical model when determining that learning is impossible. (See Kumar, Paragraphs [0015], [0018], & [0028]).
	The Examiner notes that the statistical model would determine whether to learn or stop learning based on the degradation of the catalyst (i.e.-if the catalyst degradation default action occurs, learning is stopped and learning is only started if the catalyst degradation is not indicated).

In Reference to Claim 14
(See Kumar, Figures 1-5)
The Kumar-Fujime combination discloses:
	further comprising a deterioration degree determination unit (12) that determines a deterioration degree of the catalyst based on the learned parameter of the statistical model, wherein the deterioration degree determination unit outputs a catalyst deterioration diagnosis result based on the deterioration degree and a deterioration state assumed in the statistical model. (See Kumar, Paragraphs [0015], [0018], & [0028]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0245919) in view of Falcon et al. (DE 102015209820).
In Reference to Claim 2
Kumar discloses:
	wherein the catalytic reaction model receives at least a detection value of the first exhaust gas sensor, a catalyst temperature, as inputs. (See Kumar, Paragraph [0026]).
Kumar discloses the claimed invention except:
	an exhaust gas flow rate on the upstream side of the catalyst in the exhaust pipe as an input.
	Falcon et al. (Falcon) discloses an exhaust gas catalyst model system. (See Falcon, Abstract). Falcon discloses using an exhaust gas mass flow rate on the upstream side of the catalyst in the exhaust pipe as an input into the model. (See Falcon, Paragraph [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used exhaust gas flow rate as an input for the model of Kumar, as both references are directed towards exhaust gas catalyst model systems. One of ordinary skill in the art would have recognized that utilizing exhaust gas mass flow rate would have increased the accuracy of catalyst oxygen capacity estimation and reduced the amount of lean/rich breakthroughs of the system reducing overall emissions. (See Falcon, Paragraph [0011]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2013/0245919) in view of Fujime (US 6,415,273), further in view of Onishi et al. (JP 2011-174426).
In Reference to Claim 15
The Kumar-Fujime combination discloses the claimed invention except:
	wherein the statistical model learning unit learns the parameter of the statistical model during a fuel cut operation.
	Onishi et al. (Onishi) discloses an exhaust gas emissions control system for air-fuel ratio in a catalyst oxygen storage system. (See Onishi, Paragraph [0009]). Onishi discloses learning a parameter of the model during a fuel cut. (See Onishi, Paragraph [0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the fuel cut determination of Onishi in the device of Kumar, as both references are directed towards exhaust gas emissions control systems for air-fuel ratio in a catalyst oxygen storage system. One of ordinary skill in the art would have recognized that the learning control of Onishi would have improved the accuracy of the model of Kumar. (See Onishi, Paragraph [0008]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest alone or in combination “wherein a hysteresis term reflecting a characteristic in which a response speed of an output is different between when an input increases and when the input decreases is set to an input element of the statistical model.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee and Yoshizawa show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746